UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 31, 2013 Mesa Energy Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 333-149338 98-0506246 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 5220 Spring Valley Road Suite 525 Dallas, TX75254 (Address of principal executive offices, including zip code) (972) 490-9595 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Attached hereto as Exhibit 99.1 is a press release we issued on January 31, 2013 providing updates on our drilling and operational activities in our south Louisiana Lake Hermitage Field and in our Turkey Creek Project in Garfield County, Oklahoma. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release dated January 31, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Mesa Energy Holdings, Inc. Date:January 31, 2013 By: /s/Randy M. Griffin Randy M. Griffin Chief Executive Officer
